DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This action is in response to the amendment filed 8/26/2022.  Claims 1, 2, 4 and 6-14 are pending while claims 3 and 5 are canceled.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a temperature dampening member” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: par 0021 and 0022 describe the temperature dampening member as being made of a heat conducting material or heat conducting metal, including, but not limited to, aluminum, copper, steel, nickel, combinations thereof and alloys thereof.  Said member 108 is illustrated, in FIG. 3, as a planar member, but may include fins (not shown) at either end to facilitate thermal conductions. Member 108 may be a made entirely of the heat conducting material (i.e. a solid heat conduction material) or may be made of partially of the heat conducting material (e.g., strips of the heat conducting material, extending from end to end, within a matrix of less conductive (or less expensive material, e.g., synthetic plastic material) where a surface of the strip is exposed on the surface of the matrix).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 2, 4, 6, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2014/0028172 to Min et al. (Min) in view of U.S. Patent Application Publication 2007/0163291 to Kim et al. (Kim) and U.S. Patent 7,213,408 to Zhao (Zhao).
In reference to claim 1, Min teaches a refrigerator (1, FIG. 1-15) comprising a temperature-controlled drawer (130, FIG. 1-15) within a fresh food compartment (10, FIG. 1-15) including temperature dampening member (200, FIG. 1-15) in thermal communication (par 0051) with a freezing air source (F, FIG. 1-15) and an interior of the drawer (interior of the drawer 130, FIG. 1-15) and is made of a thermally conductive material (par 0051, last sentence), wherein heat is conducted away from the interior of the drawer through the temperature dampening member in communication with the freezing air source (par 0051, 0061 and 0062) and whereby freezing of a foodstuff within the drawer is minimized or prevented (par 0051, 0061 and 0062), a temperature variance within the drawer is minimized, and humidity within the drawer is not adversely affected by dry freezing air source (par 0051, 0061 and 0062; inherent), but does not explicitly teach wherein the freezing air source is communication with the fresh food compartment via a plenum.  Kim teaches a refrigerator with temperature control and operating method therefor (FIG. 1-3) wherein the freezing air source (from 7 and 12, FIG. 1-3) is in communication with the fresh food compartment (9, FIG. 1) via a plenum (8, FIG. 1-3) in order to provide cold air to all compartments in the refrigerator (par 0071).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Min, to have the freezing air source in communication with the fresh food compartment via a plenum, as taught by Kim, in order to provide cold air to all compartments in the refrigerator.
Min also does not teach wherein the temperature dampening member has two ends with one end located within the drawer and the other end located within the plenum.  Zhao teaches multifunctional constant temperature refrigerator with thermal carriers (FIG. 1-5) wherein the temperature dampening member (12, FIG. 1) has two ends with one end (having fins 13, FIG. 1) located within the drawer (9, FIG. 1) and the other end located within the plenum (15, FIG. 1) in order to avoid directly exchanging heat between the preserved stuff and cold air, so as to reduce the temperature variation and provide a suitable environment for preserving the stuff (col 7, lines 24-28).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Min, to have the temperature dampening member having two ends with one end located within the drawer and the other end located within the plenum, as taught by Zhao, in order to avoid directly exchanging heat between the preserved stuff and cold air, so as to reduce the temperature variation and provide a suitable environment for preserving the stuff.
	In reference to claim 2, Min, Kim and Zhao teach the refrigerator as explained in the rejection of claim 1, and Min additionally teaches wherein the drawer (130, FIG. 1-15) is slidably mounted with the fresh food compartment (10, FIG. 1-15; par 0019).
In reference to claim 4, Min, Kim and Zhao teach the refrigerator as explained in the rejection of claim 3, and Kim additionally teaches wherein the plenum (8, FIG. 1) is adjacent the drawer (20, FIG. 1).
In reference to claim 6, Min, Kim and Zhao teach the refrigerator as explained in the rejection of claim 1, and Min additionally teaches wherein the temperature dampening member is made of a heat conducting material (par 0062).
In reference to claim 10, Min, Kim and Zhao teach the refrigerator as explained in the rejection of claim 1, and Min additionally teaches wherein the temperature dampening member (200, FIG. 1-15) is planar member (FIG. 3-4).
In reference to claim 11, Min, Kim and Zhao teach the refrigerator as explained in the rejection of claim 1, and Min additionally teaches wherein the temperature dampening member (200, FIG. 1-15) is made entirely of a heat conducting material (par 0062).
Claim(s) 7-9 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Min in view of Kim and Zhao as applied to claims 1 and  above, and further in view of Applicant’s Admitted Prior Art (AAPA).
In reference to claim 7, Min, Kim and Zhao teach the refrigerator as explained in the rejection of claim 1, but does not explicitly teach wherein the heat conducting material has a thermal conductivity of at least about 40 watts/meter-C°.  
However, as noted below in addressing the applicants’ arguments, the well-known nature of the use of various conductive cooling systems employing metal plates having a thermal conductivity of at least about 40 watts/meter-C° is taken to be admitted prior art, and thus its use in fabricating the system of Min, Kim and Zhao would have been obvious in order to provide optimal thermal conduction.
In reference to claim 8, Min, Kim and Zhao teach the refrigerator as explained in the rejection of claim 1, but they do not explicitly teach wherein the heat conducting material has a thermal conductivity in a range of about 40-600 watts/meter-C°.  
However, as noted below in addressing the applicants’ arguments, the well-known nature of the use of various conductive cooling systems employing metal plates having a thermal conductivity in a range of about 40-600 watts/meter-C° is taken to be admitted prior art, and thus its use in fabricating the system of Min, Kim and Zhao would have been obvious in order to provide optimal thermal conduction.
In reference to claim 9, Min, Kim and Zhao teach the refrigerator as explained in the rejection of claim 1, but they do not explicitly teach wherein the heat conducting material is selected from the group consisting of aluminum, copper, steel, nickel, combinations thereof and alloys thereof.  
However, as noted below in addressing the applicants’ arguments, the well-known nature of the use of various conductive cooling systems employing conductive metal plates made of aluminum, copper, steel, nickel, combinations thereof and alloys thereof is taken to be admitted prior art, and thus its use in fabricating the system of Min, Kim and Zhao would have been obvious in order to utilize said material’s high thermal conduction property and optimize the heat transfer of the system.
In reference to claim 12, Min, Kim and Zhao teach the refrigerator as explained in the rejection of claim 11, but does not explicitly teach wherein the temperature dampening member is partially made of includes strips of the heat conducting material, extending from end to end, within a matrix of a less conductive material.  
However, as noted below in addressing the applicants’ arguments, the well-known nature of the use of various conductive cooling systems employing conductive metal plates made partially of strips of the heat conducting material, extending from end to end, within a matrix of a less conductive material is taken to be admitted prior art, and thus its use in fabricating the system of Min, Kim and Zhao would have been obvious in order to prevent frost build up from condensation.

In reference to claim 13, Min, Kim and Zhao teach the refrigerator as explained in the rejection of claim 12, but does not explicitly wherein the less conductive material is synthetic plastic material.  
However, as noted below in addressing the applicants’ arguments, the well-known nature of the use of various conductive cooling systems employing synthetic plastic material as the less conductive material is taken to be admitted prior art, and thus its use in fabricating the system of Min, Kim and Zhao would have been obvious in order to prevent frost build up from condensation, while utilizing cost efficient plastics.
In reference to claim 14, said claim claims the limitations as claimed in claims 1 and 9-11, thus, said claim 14 is rejected in a similar manner, as explained in detail above.
Response to Arguments
Applicant’s arguments, see pages 6-8, filed 8/26/2022, with respect to the rejection(s) of claim(s) 1 under 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Zhao, as explained in detail above.
Official Notice
In the first Office action on the merits, the Examiner took Official Notice regarding the limitations claimed in claims 7-9 and 12-14.  In his subsequent reply to this Office action, the Applicant did not traverse Examiner's assertion of Official Notice with regard to these elements.  Therefore, the Official Notice statements by the Examiner regarding these elements are now taken as admitted prior art by the Applicant.  See MPEP § 2144.03 (C).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
See PTO form 892 for relevant prior art references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FILIP ZEC whose telephone number is (571)270-5846. The examiner can normally be reached Mon - Fri; 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JD Fletcher can be reached on 5712705054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FILIP ZEC/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        
12/3/2022